The sheriff and his chief deputy searched the house of defendant in his absence and found in a bedroom, in the pocket of a pair of overalls hanging near the bed, about three-fourths of a "short pint" of whisky. The defendant had not been at home since 6:30 in the morning. There were other people in the house in defendant's absence, any of whom may have placed the whisky in the pocket of the overalls. Under all of our decisions, this evidence falls far short of connecting the defendant with the possession. Pate v. State, ante, p. 73, 165 So. 783; Alford v. State, 26 Ala. App. 188, 155 So. 388.
The judgment is reversed, and the cause is remanded.
Reversed and remanded.